Case: 1:19-cr-00170-SO Doc #: 13 Filed: 05/28/19 1 of 2. PageID #: 36




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                      )       CASE NO. 1:19 CR 170
                                              )
                  Plaintiff                   )       JUDGE SOLOMON OLIVER
                                              )
        vs.                                   )       MOTION FOR PRE-PLEA
                                              )       PRESENTENCE REPORT AS
DARNELL EMORY                                 )       TO DEFENDANT’S CRIMINAL
                                              )       HISTORY ONLY
                  Defendant                   )


        Now comes the defendant, Darnell Emory, by and through undersigned counsel, and

hereby respectfully moves this Honorable Court to issue an Order directing the Probation

Department to prepare a pre-plea presentence report regarding the defendant’s criminal history

only.

        As grounds for this request, counsel submits that this information is necessary to assist in

advising the defendant as to how to best proceed in the defense of the charges herein.

                                                              Respectfully submitted,

                                                              /s/ Steven L. Bradley
                                                              STEVEN L. BRADLEY (0046622)
                                                              Marein & Bradley
                                                              222 Leader Building
                                                              526 Superior Avenue
                                                              Cleveland, Ohio 44114
                                                              (216) 781-0722
                                                              steve@mareinandbradley.com
Case: 1:19-cr-00170-SO Doc #: 13 Filed: 05/28/19 2 of 2. PageID #: 37




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Motion for Pre-Plea Presentence Report as to Defendant’s

Criminal History Only was served by Electronic Mail to all parties this 28th day of May, 2019.

                                                           /s/ Steven L. Bradley
                                                           STEVEN L. BRADLEY (0046622)
